Curia, per O’Neall, J.
In this case, the court is satisfied with the law ruled by the Judge below. But to the fourth ground, (the lost note) it is a very sufficient answer, that the note, which on the trial was supposed to be lost, has since been found ; is now in the possession of the plaintiff’s attorney, and will be by him deposited, under our practice, in the record. There is, therefore, no danger to the defendant of any loss from the possibility that *430the note might get into other hands. So, too, on the first and second grounds, it is plain that the payment alluded to, was not intended to be a satisfaction of the debt; and if not so intended, it cannot have the effect. It is now stated, and not denied, that the judgment of this plaintiff against John Lee, Sr. was assigned to John Lee, Jr. That is a purchase, not a payment, of the debt. The motion is dismissed.
Richardson, Evans, Butler and Wardlaw, JJ. concurred.